Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 6, 8, 10, 12, and 13 have been amended. Claims 14 and 15 are new. 

Claim Objections
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 6 and 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2020/0177424 hereafter Noh) in view of Iyer et al. (US 2017/0366311 hereafter Iyer). 

For claims 6, 13-15, Noh discloses a base station (200 Figure 11) comprising a transmitter (220 Figure 11) and  a terminal (UE 100 Figure 11) comprising a processor (110 Figure 11 [0120])  configured to: determine, based on a radio resource control (RRC) signaling and downlink control information (DCI) ([0101] e.g. PUCCH format 1 configured through RRC signal and BWP indicated by DCI [0104]) which to use a first configuration of transmitting first uplink control information (UCI) ([0076] e.g. ACK/NACK through PUSCH and/or PUCCH) including a positive scheduling request (SR) ([0144] positive SR through SR-PUCCH) and a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) ([0141] PUCCH UC may include HARQ-ACK which may be positive or negative SR [0144]) and second UCI including a negative SR ([0144] negative SR thru SR-PUCCH) and a HARQ-ACK by using a same frequency resource ( [0143] SR transmission may overlap HARQ-ACK and simultaneously transmitted [0144]); determine a resource to transmit the first UCI or the second UCI based on the first configuration or the second configuration that is determined to use (e.g. PUCCH over NR Figure 13 [0045]) and a transmitter configured to transmit (at UE 120 Figure 11) and receiver configured to receive (at base station 220 Figure 11) the first UCI or the second UCI by using the resource (PUCCH [0045]). 

Noh teaches PUCCH format 1 configured by RRC signaling [0101] but does not explicitly disclose the 1-bit and 2-bit multiplexing of SR and HARQ in format 1.
However, Iyer, in the same field of NR uplink signaling, discloses transmitting first UCI including a positive scheduling request (SR) and a HARQ-ACK and second UCI including a negative SR and HARQ-ACK by using a same frequency resource ([0291] using the same constellation point for SR and negative/positive acknowledgment in PUCCH format 1 [Table 2] 1-bit and 2-bit HARQ with SR).

It would have been obvious to one of ordinary skill before the effective filing date to adopt Iyer teaching of simultaneous transmission of SR and HARQ in PUCCH format 1 so there is no need to support SR separately ([0101, Table 2]).

For claims 8,  Noh discloses when the HARQ-ACK include in  ([0191] multiplexed SR-HARQ-PUCCH resource) the first UCI and the second UCI are each 1-bit HARQ-ACK ([0191] e.g. multiplexed on one PUCCH resource where m is 1 and N is 12 [0016] the size of the interval is  12/(2^1) or 6), the transmitter uses 3 or 9 as an index for cyclic shift to apply to the first UCI (3 and 9 has an interval of 6) and the transmitting section uses 0 or 6 as an index for cyclic shift to apply to the second UCI (interval of 6 [0027] cyclic-shifted with N values different from each other. 3 and 0 for positive and negative respectively are design choices).  

For claims 10, 12, Noh discloses when the HARQ-ACK included in  ([0189] 2-bit HARQ, the SR are multiplex) the first UCI and the second UCI are each 2-bit HARQ-ACK ([0189] e.g. multiplexed on two PUCCH resources where m is 2 and N is 12 [0016] the size of the interval is 12/(2^2) or 3) , the transmitter uses 1, 4, 7 or 10 as an index for cyclic shift to apply to the first UCI (positive SR [0019]) and the transmitting section uses 0, 3, 6 or 9 as an index for cyclic shift to apply to the second UCI (negative SR [0018]). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415